Citation Nr: 0910175	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for atrial 
fibrillation.

3.  Entitlement to service connection for cellulitis of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The Veteran had active military service from June 16, 1972, 
to June 15, 1978; he had 1 year, 10 months, and 2 days of 
active service prior to June 16, 1972, including service in 
Vietnam from May 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The case was remanded by the Board in November 2007 for 
additional development.  On remand, a medical opinion was 
requested to determine if the Veteran's disabilities were 
caused or made worse by the Veteran's already service-
connected diabetes mellitus.  The examiner was also asked to 
provide an opinion as to whether the Veteran's disabilities 
were related to his period of military to service to include 
his presumed in-service exposure to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  The examiner provided an opinion 
as to whether the Veteran's disabilities were caused or made 
worse by his service-connected diabetes mellitus, and also 
provided an opinion as to whether the claimed disabilities 
began during active military service, but did not opine as to 
whether they were attributable to in-service exposure to 
herbicides.  

Because the medical opinion did not fully comply with the 
Board's remand orders, the Board must remand yet again.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should provide the claims 
folder to the examiner who provided the 
October 2008 medical opinion for review.  
The examiner should review the Veteran's 
claims folder and provide an addendum to 
her report to complete the requirements 
of the Board's earlier remand order.  The 
examiner should specifically opine as to 
whether the Veteran's hypertension, 
atrial fibrillation, or cellulitis is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to the Veteran's in-
service exposure to herbicides, which 
exposure may be presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  (If the 
October 2008 examiner is no longer 
available, the AOJ should arrange for a 
new opinion by a physician with 
appropriate expertise to address these 
questions.  If another examination of the 
Veteran is required to comply with this 
remand, such an examination should be 
scheduled.  The Veteran's claims folder, 
including a copy of this remand, should 
be provided to the examiner.)  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The rationale should identify what in the 
evidence reviewed led to the opinions and 
conclusions and why.  The AOJ should 
ensure that the examination report 
complies with this remand and answers the 
questions presented in the AOJ's 
examination request.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the appellant and his 
representative should be furnished with 
a SSOC and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

